DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant's arguments filed on 12/04/2020 have been fully considered but they are not persuasive. 
On page pages 4-8 of the remarks, in regards to claims 1 and 5, the applicant submits that the Qu in view of Luo fail to teach or suggest the limitation of “wherein, based on that the configuration includes an indicator related to antenna ports of the two or more CSI-RS, the two or more CSI-RSs are received on the assumption that the two or more CSI-RSs are transmitted from the BS via a same antenna port”.  Applicant further states that according to Luo, since the one or more antenna ports are selected, multiple antenna port selection may be assumed. In this case Luo nowhere discloses 
The examiner respectfully disagrees.  Qu discloses at least in paragraph [0035], the CSI-RS antenna port configuration information provides the number of ports used for transmission, and may be represented as an integer value (or indicator), such as 1, 2, 4, 8, or the like related to the received CSI-RS patterns. In addition, Luo discloses at least paragraph [0081], the macro eNB may select one or more antenna ports for transmitting RSs (e.g., CRS and CSI-RS), wherein the one or more antenna ports are at least antenna ports of the macro eNB interpreted as CSI-RSs are transmitted using same antenna port when only one antenna port is selected. The examiner submits that, when the number of ports used for transmission is selected to be 1, which is one of the available options, a same antenna port is used for transmission. The examiner further states that, applicant’s arguments of “selected multiple antenna ports should be considered as a single antenna port” is not claimed on the presented claim set. Therefore, Qu in view of Lou discloses the above limitation.
On page 7 of the remarks, in regards to dependent claims, the applicant submits that claims dependent are allowable, due to the previously alleged deficiencies of the references as applied to independent claims 1 and 5, as described above.
	The examiner respectfully disagrees.  The examiner kindly directs the applicant to the reasoning detailed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qu et al. (US2012/0176939, Qu hereinafter) in view of Luo et al. (US2012/0208541, Luo hereinafter).


As to claim 1: Qu discloses a method for receiving channel status information-reference signals (CSI-RSs) from a base station (BS) by a user equipment (UE) in a wireless communication system (see at least Fig. 6), the method comprising: 
receiving, through a higher layer, a configuration about two or more CSI-RSs (see at least paragraphs [0034], [0038], [0062] and Figs. 2a-2d, 5-6, eNodeB transmits the CSI-RS configuration information to the UE through high layer signaling (e.g., RRC signaling) about 4 CSI-RSs.); and 
receiving, from the BS, the two or more CSI-RSs based on the configuration (see at least paragraph [0063] and Fig. 6, the eNodeB transmits the CSI-RS patterns according to the configuration information.), 

wherein, based on that the configuration includes an indicator related to antenna ports of the two or more CSI-RS (see at least paragraph [0035], the CSI-RS antenna port configuration information provides the number of ports used for transmission, and may be represented as an integer value (or indicator), such as 1, 2, 4, 8, or the like related to the received CSI-RS patterns.).

Qu discloses in paragraph [0032] that CSI-RS transmitted in by that specific antenna port. Qu does not explicitly disclose the two or more CSI-RSs are received on the assumption that the two or more CSI-RSs are transmitted from the BS via a same antenna port.

However Luo discloses the two or more CSI-RSs are received on the assumption that the two or more CSI-RSs are transmitted from the BS via a same antenna port (see at least paragraph [0081], the macro eNB may select one or more antenna ports for transmitting RSs (e.g., CRS and CSI-RS), wherein the one or more antenna ports are at least antenna ports of the macro eNB interpreted as CSI-RSs are transmitted using same antenna port when only one antenna port is selected.).

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement transmit CSI-RSs using one antenna port, as taught by Luo, into the invention of Qu in order to improve spectral efficiency, lower costs, improve services (see Luo, paragraphs [0006]).

As to claim 2: Qu and Luo disclose the method of claim 1. Qu further discloses wherein, when the configuration includes the indicator, port indexes of the two or more CSI-RSs are same (see at least paragraph [0035], the CSI-RS antenna port configuration information provides the number of ports used for transmission, and may be represented as an integer value (or indicator), such as 1, 2, 4, 8, or the like.).

As to claim 3: Qu and Luo disclose the method of claim 1. Qu does not explicitly disclose wherein, based on that the configuration does not include the indicator, the two or more CSI-RSs are received in a subframe on the assumption that the two or more CSI-RSs are transmitted from the BS via different antenna ports.
However Luo discloses wherein, based on that the configuration does not include the indicator, the two or more CSI-RSs are received in a subframe on the assumption that the two or more CSI-RSs are transmitted from the BS via different antenna ports (see at least paragraph [0081], the macro eNB may select one or more antenna ports for transmitting RSs (e.g., CRS and CSI-RS), wherein the one or more antenna ports are at least antenna ports of the macro eNB interpreted as CSI-RSs are transmitted using different antenna port when more than one antenna port are selected.).

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement transmit CSI-RSs using one antenna port, as taught by Luo, into the invention of Qu in order to improve spectral efficiency, lower costs, improve services (see Luo, paragraphs [0006]).

As to claim 4: Qu and Luo disclose the method of claim 1. Qu does not explicitly disclose further comprising calculating at least one of a Reference Signal Received Power (RSRP) and a Reference Signal Received Quality (RSRQ) using the two or more CSI- RSs on the assumption that the two or more CSI-RSs are transmitted from the BS via the same antenna port, based on that the configuration includes the indicator. 

However Luo discloses calculating at least one of a Reference Signal Received Power (RSRP) and a Reference Signal Received Quality (RSRQ) using the two or more CSI- RSs on the assumption that the two or more CSI-RSs are transmitted from the BS via the same antenna port, based on that the configuration includes the indicator (see at least paragraphs [0081]-[0083], the macro eNB may select one or more antenna ports for transmitting RSs (e.g., CRS and CSI-RS), wherein the one or more antenna ports are at least antenna ports of a the macro eNB interpreted as CSI-RSs are transmitted using same antenna port when only one antenna port is selected and perform measurements (e.g., RSRP) based on the received CSI-RSs.).

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement transmit CSI-RSs using one antenna port, as taught by Luo, into the invention of Qu in order to improve spectral efficiency, lower costs, improve services (see Luo, paragraphs [0006]).

As to claim 5: Qu discloses a user equipment (UE) in a wireless communication system, the UE comprising: 
a RF (radio frequency) module (see at least paragraph [0012], a receiver, a transmitter); and 
a processor connected with the RF module (see at least paragraph [0012], a processor couple to the receiver and the transmitter), wherein the processor configures to: 
receive, through a higher layer, a configuration about two or more channel status information-reference signals (CSI-RSs) (see at least paragraphs [0034], [0038], [0062] and Figs. 2a-2d, 5-6, eNodeB transmits the CSI-RS configuration information to the UE through high layer signaling (e.g., RRC signaling) about 4 CSI-RSs.), and 
receive, from a base station (BS), the two or more CSI-RSs based on the configuration (see at least paragraph [0063] and Fig. 6, the eNodeB transmits the CSI-RS patterns according to the configuration information.), 
wherein, based on that the configuration includes an indicator related to antenna ports of the two or more CSI-RS (see at least paragraph [0035], the CSI-RS antenna port configuration information provides the number of ports used for transmission, and may be represented as an integer value (or indicator), such as 1, 2, 4, 8, or the like.).

Qu discloses in paragraph [0032] that CSI-RS transmitted in by that specific antenna port. Qu does not explicitly disclose the two or more CSI-RSs are received on the 

However Luo discloses the two or more CSI-RSs are received on the assumption that the two or more CSI-RSs are transmitted from the BS via a same antenna port (see at least paragraph [0081], the macro eNB may select one or more antenna ports for transmitting RSs (e.g., CRS and CSI-RS), wherein the one or more antenna ports are at least antenna ports of the macro eNB interpreted as CSI-RSs are transmitted using same antenna port when only one antenna port is selected.).

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement transmit CSI-RSs using one antenna port, as taught by Luo, into the invention of Qu in order to improve spectral efficiency, lower costs, improve services (see Luo, paragraphs [0006]).

As to claim 6: Qu and Luo disclose the UE of claim 5. Qu further discloses wherein, when the configuration includes the indicator, port indexes of the two or more CSI-RSs are same (see at least paragraph [0035], the CSI-RS antenna port configuration information provides the number of ports used for transmission, and may be represented as an integer value (or indicator), such as 1, 2, 4, 8, or the like.).

As to claim 7: Qu and Luo disclose the UE of claim 5. Qu does not explicitly disclose wherein, based on that the configuration does not include the indicator, the two or more 

However Luo discloses wherein, based on that the configuration does not include the indicator, the two or more CSI-RSs are received in a subframe on the assumption that the two or more CSI-RSs are transmitted from the BS via different antenna ports (see at least paragraph [0081], the macro eNB may select one or more antenna ports for transmitting RSs (e.g., CRS and CSI-RS), wherein the one or more antenna ports are at least antenna ports of the macro eNB interpreted as CSI-RSs are transmitted using different antenna port when more than one antenna port are selected.).

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement transmit CSI-RSs using one antenna port, as taught by Luo, into the invention of Qu in order to improve spectral efficiency, lower costs, improve services (see Luo, paragraphs [0006]).

As to claim 8: Qu and Luo disclose the UE of claim 5. Qu does not explicitly disclose wherein the processor is further configured to calculate at least one of a Reference Signal Received Power (RSRP) and a Reference Signal Received Quality (RSRQ) using the two or more CSI-RSs on the assumption that the two or more CSI-RSs are transmitted from the BS via the same antenna port, based on that the configuration includes the indicator. 
see at least paragraphs [0081]-[0083], the macro eNB may select one or more antenna ports for transmitting RSs (e.g., CRS and CSI-RS), wherein the one or more antenna ports are at least antenna ports of a the macro eNB interpreted as CSI-RSs are transmitted using same antenna port when only one antenna port is selected and perform measurements (e.g., RSRP) based on the received CSI-RSs.).

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement transmit CSI-RSs using one antenna port, as taught by Luo, into the invention of Qu in order to improve spectral efficiency, lower costs, improve services (see Luo, paragraphs [0006]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464